DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

RESPONSE TO AMENDMENT
Claims 1-18 are pending in the application.  Claims 16, 17, and 18 have been added.
Amendments to the claims 1-6, 8, 9, and 11-14, filed on 23 November 2020, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 23 November 2020, regarding the objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicant's arguments and amendments to the claims.
Applicant's arguments in the response filed 23 November 2020, regarding the 35 U.S.C. §112 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Regards to Claims 4 and 5 :  Claim 4 recites the limitation --the panel has indented regions of predetermined shape and size-- on lines 1 to 2.  While the disclosure provides for a pair of "indented regions" (wheel wells) at the head end and a pair of "indented regions" (wheel wells) at the tail end of the claimed skateboard deck figure 15 and [0051] of the instant specification as filed).  It does not provide any written description support for "indented regions" (wheel wells) to be located at any location of the skateboard deck as now recited by the claim.  As such, claim 4 is deemed to fail the written description requirement as it presents new matter.
Claim 5, which depends directly from claim 4, is rejected on the same grounds as recited above.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claims 1, 6, and 14:  Claim 1 recites --an expanding foam core pressurizing and filling each elongate chamber-- on line 9.  As written, the claim is rendered indefinite, because it can have conflicting interpretations: (1) wherein the "expanding foam core" is in an uncured state and it pressurizes and fills the elongated chambers, pre-expansion; (2) wherein the "expanding foam core" is in an uncured state and is expandable so as to be able to pressurize and fill each elongate chamber; (3) wherein the "expanding foam core" is in a cured state and is and "expandable foam core" that is able to pressurize and fill each elongate chamber; or (4) wherein the "expanding foam core" is in a cured state and the limitation is a product-by-process limitation whereby the foam core is an "expanded foam core" that pressurizes and fills each elongated chamber.  (In the instant case, in view of the instant specification ([0035], [0041], [0046], and [0047]), it would appear that the foam core is in an 
Claims 6 and 14, which depend on claim 1, are rejected for the same reasons recited above.
With Regards to Claim 16:  Claim 16 recites the limitation "expanding foam material" in lines 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.  (In the instant case, the claim will be treated to read as "an expanding foam material".)

Allowable Subject Matter
Claim 1-3, 6-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

With Regards to the references of record relied upon in the 35 U.S.C. §103 rejections in the Office Action mailed 6 August 2021.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to the closest prior art of record Hill et al. (US 2006/0049596 A1):  The indicated prior art, while providing for --a skateboard deck--; does not provide any disclosure or teachings for a person to have made --a plurality of spaced parallel ribs extending between the inner surfaces of the upper and lower layers and defining a plurality of elongate chambers between each adjacent pair of ribs, and an expanding foam core pressurizing and filling each elongate chamber; wherein the ribs integrate with the spaced upper and lower layers to form a unitary structure, and the ribs and foam cores extend the entire length of the panel and are disposed throughout the entire width of the panel width--  {instant claim 1}.  (In the instant case, the allowable subject matter pertains to "the unitary structure having the plurality of spaced parallel ribs extending between and integrally formed with the inner surfaces of the upper and lower layers defining the plurality of elongate chambers" and "the ribs and foam cores extending the entire length of the panel and disposed through the entire width of the panel width".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Hill with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Hill in such a way as to meet the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781